Exhibit 10.1

EMPLOYMENT AGREEMENT


This Employment Agreement is made and entered into effective as of February 24,
2010 (the “Effective Date”), by and between Neoprobe Corporation, a Delaware
Corporation with a place of business at 425 Metro Place North, Suite 300,
Dublin, Ohio 43017-1367 (the “Company”) and Frederick O. Cope of Westerville,
Ohio (the “Employee”).


WHEREAS, the Company and the Employee entered into an Employment Agreement
effective as of January 19, 2009 (the “2009 Employment Agreement”); and


WHEREAS, the Company and the Employee wish to establish new terms, covenants,
and conditions for the Employee’s continued employment with the Company through
this agreement (“Employment Agreement”).


NOW, THEREFORE, in consideration of the mutual agreements herein set forth, the
parties hereto agree as follows:


 
1.
Duties.
From and after the Effective Date, and based upon the terms and conditions set
forth herein, the Company agrees to employ the Employee and the Employee agrees
to be employed by the Company, as Vice-President, Pharmaceutical Research and
Clinical Development of the Company and in such equivalent, additional or higher
executive level position or positions as shall be assigned to him by the
Company’s President and CEO.  While serving in such executive level position or
positions, the Employee shall report to, be responsible to, and shall take
direction from the President and CEO of the Company.  During the Term of this
Employment Agreement (as defined in Section 2 below), the Employee agrees to
devote substantially all of his working time to the position he holds with the
Company and to faithfully, industriously, and to the best of his ability,
experience and talent, perform the duties that are assigned to him.  The
Employee shall observe and abide by the reasonable corporate policies and
decisions of the Company in all business matters disclosed to employee.



 
The Employee represents and warrants to the Company that Exhibit A attached
hereto sets forth a true and complete list of (a) all offices, directorships and
other positions held by the Employee in corporations and firms other than the
Company and its subsidiaries and (b) any investment or ownership interest in any
corporation or firm other than the Company beneficially owned by the Employee
(excluding investments in life insurance policies, bank deposits, publicly
traded securities that are less than five percent (5%) of their class and real
estate). The Employee will promptly notify the Board of Directors of the Company
of any additional positions undertaken or investments made by the Employee
during the Term of this Employment Agreement if they are of a type that if they
had existed on the date hereof, should have been listed on Exhibit A hereto.  As
long as the Employee’s other positions or investments in other firms do not
create a conflict of interest, violate the Employee’s obligations under Section
7 below or cause the Employee to neglect his duties hereunder, such activities
and positions shall not be deemed to be a breach of this Employment Agreement.




 
2.
Term of this Employment Agreement.  Subject to Sections 4 and 5 hereof, the Term
of this Employment Agreement shall be for a period of time commencing on
February 15, 2010 and terminating on December 31, 2010.

 
 
3.
Compensation.  During the Term of this Employment Agreement, the Company shall
pay, and the Employee agrees to accept as full consideration for the services to
be rendered by the Employee hereunder, compensation consisting of the following:



A.  
Salary.  Beginning on the first day of the Term of this Employment Agreement,
the Company shall pay the Employee a salary of Two Hundred Eleven Thousand
Dollars ($211,000) per year, payable in semi-monthly or monthly installments as
requested by the Employee.  Further, the Company agrees to review the Employee’s
base salary on an annual basis.



 
 

--------------------------------------------------------------------------------

 
B.  
Bonus.  The Compensation, Nominating and Governance Committee (the “Committee)
of the Board of Directors will, on an annual basis, review the performance of
the Company and of the Employee and will pay such bonus, as it deems
appropriate, in its discretion, to the Employee based upon such review.  Such
review and bonus shall be consistent with any bonus plan adopted by the
Committee, which covers the executive officers and employees of the Company
generally.



C.  
Benefits.  During the Term of this Employment Agreement, the Employee will
receive such employee benefits as are generally available to all employees of
the Company.



D.  
Stock Options.  The Committee of the Board of Directors may, from time-to-time,
grant stock options, restricted stock purchase opportunities and such other
forms of stock-based incentive compensation as it deems appropriate, in its
discretion, to the Employee under the Company’s Second Amended and Restated 2002
Stock Incentive Plan (the “2002 Plan”).  The terms of the relevant award
agreements shall govern the rights of the Employee and the Company thereunder in
the event of any conflict between such agreement and this Employment Agreement.



E.  
Vacation.  The Employee shall be entitled to twenty (20) days of vacation during
each calendar year during the Term of this Employment Agreement.



F.  
Expenses.  The Company shall reimburse the Employee for all reasonable
out-of-pocket expenses incurred by him in the performance of his duties
hereunder, including expenses for travel, entertainment and similar items,
promptly after the presentation by the Employee, from time-to-time, of an
itemized account of such expenses.



4.  
Termination.



A.  
For Cause.  The Company may terminate the employment of the Employee prior to
the end of the Term of this Employment Agreement “for cause.” Termination “for
cause” shall be defined as a termination by the Company of the employment of the
Employee occasioned by the failure by the Employee to cure a willful breach of a
material duty imposed on the Employee under this Employment Agreement within 15
days after written notice thereof by the Company or the continuation by the
Employee after written notice by the Company of a willful and continued neglect
of a duty imposed on the Employee under this Employment Agreement.  In the event
of termination by the Company “for cause,” all salary, benefits and other
payments shall cease at the time of termination, and the Company shall have no
further obligations to the Employee.



B.  
Resignation.  If the Employee resigns for any reason, all salary, benefits and
other payments (except as otherwise provided in paragraph G of this Section 4
below) shall cease at the time such resignation becomes effective.  At the time
of any such resignation, the Company shall pay the Employee the value of any
accrued but unused vacation time, and the amount of all accrued but previously
unpaid base salary through the date of such termination.  The Company shall
promptly reimburse the Employee for the amount of any expenses incurred prior to
such termination by the Employee as required under paragraph F of Section 3
above.



C.  
Disability, Death.  The Company may terminate the employment of the Employee
prior to the end of the Term of this Employment Agreement if the Employee has
been unable to perform his duties hereunder or a similar job for a continuous
period of six (6) months due to a physical or mental condition that, in the
opinion of a licensed physician, will be of indefinite duration or is without a
reasonable probability of recovery for a period of at least six (6) months.  The
Employee agrees to submit to an examination by a licensed physician of his
choice in order to obtain such opinion, at the request of the Company, made
after the Employee has been absent from his place of employment for at least six
(6) months.  The Company shall pay for any requested examination.  However, this
provision does not abrogate either the Company’s or the Employee’s rights and
obligations pursuant to the Family and Medical Leave Act of 1993, and a
termination of employment under this paragraph C shall not be deemed to be a
termination for cause.



 
- 2 -

--------------------------------------------------------------------------------

 
If during the Term of this Employment Agreement, the Employee dies or his
employment is terminated because of his disability, all salary, benefits and
other payments shall cease at the time of death or disability, provided,
however, that the Company shall provide such health, dental and similar
insurance or benefits as were provided to Employee immediately before his
termination by reason of death or disability, to Employee or his family for the
longer of twelve (12) months after such termination or the full un-expired Term
of this Employment Agreement on the same terms and conditions (including cost)
as were applicable before such termination.  In addition, for the first six (6)
months of disability, the Company shall pay to the Employee the difference, if
any, between any cash benefits received by the Employee from a Company-sponsored
disability insurance policy and the Employee’s salary hereunder in accordance
with paragraph A of Section 3 above.  At the time of any such termination, the
Company shall pay the Employee, the value of any accrued but unused vacation
time, and the amount of all accrued but previously unpaid base salary through
the date of such termination.  The Company shall promptly reimburse the Employee
for the amount of any expenses incurred prior to such termination by the
Employee as required under paragraph F of Section 3 above.


Notwithstanding the foregoing, if the Company reasonably determines that any of
the benefits described in this paragraph C may not be exempt from federal income
tax, then for a period of six (6) months after the date of the Employee’s
termination, the Employee shall pay to the Company an amount equal to the stated
taxable cost of such coverages. After the expiration of the six-month period,
the Employee shall receive from the Company a reimbursement of the amounts paid
by the Employee.


D.  
Termination without Cause.  A termination without cause is a termination of the
employment of the Employee by the Company that is not “for cause” and not
occasioned by the resignation, death or disability of the Employee.  If the
Company terminates the employment of the Employee without cause, (whether before
the end of the Term of this Employment Agreement or, if the Employee is employed
by the Company under paragraph E of this Section 4 below, after the Term of this
Employment Agreement has ended) the Company shall, at the time of such
termination, pay to the Employee the severance payment provided in paragraph F
of this Section 4 below together with the value of any accrued but unused
vacation time and the amount of all accrued but previously unpaid base salary
through the date of such termination and shall provide him with all of his
benefits under paragraph C of Section 3 above for the longer of twelve (12)
months or the full un-expired Term of this Employment Agreement.  The Company
shall promptly reimburse the Employee for the amount of any expenses incurred
prior to such termination by the Employee as required under paragraph F of
Section 3 above.



If the Company terminates the employment of the Employee because it has ceased
to do business or substantially completed the liquidation of its assets or
because it has relocated to another city and the Employee has decided not to
relocate also, such termination of employment shall be deemed to be without
cause.


  E.  
End of the Term of this Employment Agreement.  Except as otherwise provided in
paragraphs F and G of this Section 4 below, the Company may terminate the
employment of the Employee at the end of the Term of this Employment Agreement
without any liability on the part of the Company to the Employee but, if the
Employee continues to be an employee of the Company after the Term of this
Employment Agreement ends, his employment shall be governed by the terms and
conditions of this Agreement, but he shall be an employee at will and his
employment may be terminated at any time by either the Company or the Employee
without notice and for any reason not prohibited by law or no reason at all.  If
the Company terminates the employment of the Employee at the end of the Term of
this Employment Agreement, the Company shall, at the time of such termination,
pay to the Employee the severance payment provided in paragraph F of this
Section 4 below together with the value of any accrued but unused vacation time
and the amount of all accrued but previously unpaid base salary through the date
of such termination. The Company shall promptly reimburse the Employee for the
amount of any reasonable expenses incurred prior to such termination by the
Employee as required under paragraph F of Section 3 above.



 
- 3 -

--------------------------------------------------------------------------------

 
   F.  
Severance.  If the employment of the Employee is terminated by the Company, at
the end of the Term of this Employment Agreement or, without cause (whether
before the end of the Term of this Employment Agreement or, if the Employee is
employed by the Company under paragraph E of this Section 4 above, after the
Term of this Employment Agreement has ended), the Employee shall be paid, as a
severance payment at the time of such termination, the amount of Two Hundred
Eleven Thousand Dollars ($211,000) together with the value of any accrued but
unused vacation time.

 
G.  
Change of Control Severance.  In addition to the rights of the Employee under
the Company’s employee benefit plans (paragraphs C of Section 3 above) but in
lieu of any severance payment under paragraph F of this Section 4 above, if
there is a Change in Control of the Company (as defined below) and the
employment of the Employee is concurrently or subsequently terminated (a) by the
Company without cause, (b) by the expiration of the Term of this Employment
Agreement, or (c) by the resignation of the Employee because he has reasonably
determined in good faith that his titles, authorities, responsibilities, salary,
bonus opportunities or benefits have been materially diminished, that a material
adverse change in his working conditions has occurred, that his services are no
longer required in light of the Company’s business plan, or the Company has
breached this Employment Agreement, the Company shall pay the Employee, as a
severance payment, at the time of such termination, the amount of Four Hundred
Twenty-Two Thousand Dollars ($422,000) together with the value of any accrued
but unused vacation time, and the amount of all accrued but previously unpaid
base salary through the date of termination and shall provide him with all of
this benefits under paragraph C of Section 3 above for the longer of twelve (12)
months or the full un-expired Term of this Employment Agreement. The Company
shall promptly reimburse the Employee for the amount of any expenses incurred
prior to such termination by the Employee as required under paragraph F of
Section 3 above. Notwithstanding the foregoing, before the Employee may resign
pursuant to Section 4(G)(c) above, the Employee shall deliver to the Company a
written notice of the Employee’s intent to terminate his employment pursuant to
Section 4(G)(c), and the Company shall have been given a reasonable opportunity
to cure any such act, omission or condition within Thirty (30) days after the
Company’s receipt of such notice.



For the purpose of this Employment Agreement, a Change in Control of the Company
has occurred when:  (a) any person (defined for the purposes of this paragraph G
to mean any person within the meaning of Section 13 (d) of the Securities
Exchange Act of 1934 (the “Exchange Act”)), other than Neoprobe, an employee
benefit plan created by its Board of Directors for the benefit of its employees,
or a participant in a transaction approved by its Board of Directors for the
principal purpose of raising additional capital, either directly or indirectly,
acquires beneficial ownership (determined under Rule 13d-3 of the Regulations
promulgated by the Securities and Exchange Commission under Section 13(d) of the
Exchange Act) of securities issued by Neoprobe having thirty percent (30%) or
more of the voting power of all the voting securities issued by Neoprobe in the
election of Directors at the next meeting of the holders of voting securities to
be held for such purpose; (b) a majority of the Directors elected at any meeting
of the holders of voting securities of Neoprobe are persons who were not
nominated for such election by the Board of Directors or a duly constituted
committee of the Board of Directors having authority in such matters; (c) the
stockholders of Neoprobe approve a merger or consolidation of Neoprobe with
another person other than a merger or consolidation in which the holders of
Neoprobe’s voting securities issued and outstanding immediately before such
merger or consolidation continue to hold voting securities in the surviving or
resulting corporation (in the same relative proportions to each other as existed
before such event) comprising eighty percent (80%) or more of the voting power
for all purposes of the surviving or resulting corporation; or (d) the
stockholders of Neoprobe approve a transfer of substantially all of the assets
of Neoprobe to another person other than a transfer to a transferee, eighty
percent (80%) or more of the voting power of which is owned or controlled by
Neoprobe or by the holders of Neoprobe’s voting securities issued and
outstanding immediately before such transfer in the same relative proportions to
each other as existed before such event.  The parties hereto agree that for the
purpose of determining the time when a Change of Control has occurred that if
any transaction results from a definite proposal that was made before the end of
the Term of this Employment Agreement but which continued until after the end of
the Term of this Employment Agreement and such transaction is consummated after
the end of the Term of this Employment Agreement, such transaction shall be
deemed to have occurred when the definite proposal was made for the purposes of
the first sentence of this paragraph G of this Section 4.


 
- 4 -

--------------------------------------------------------------------------------

 
H.  
Benefit and Stock Plans.  In the event that a benefit plan or Stock Plan which
covers the Employee has specific provisions concerning termination of
employment, or the death or disability of an employee (e.g., life insurance or
disability insurance), then such benefit plan or Stock Plan shall control the
disposition of the benefits or stock options.



5.  
Proprietary Information Agreement.  Employee has executed a Proprietary
Information Agreement as a condition of employment with the Company.  The
Proprietary Information Agreement shall not be limited by this Employment
Agreement in any manner, and the Employee shall act in accordance with the
provisions of the Proprietary Information Agreement at all times during the Term
of this Employment Agreement.



6.  
Non-Competition.  Employee agrees that for so long as he is employed by the
Company under this Employment Agreement and for one (1) year thereafter, the
Employee will not:



A.  
enter into the employ of or render any services to any person, firm, or
corporation, which is engaged, in any part, in a Competitive Business (as
defined below);



B.  
engage in any directly Competitive Business for his own account;



C.  
become associated with or interested in through retention or by employment any
Competitive Business as an individual, partner, shareholder, creditor, director,
officer, principal, agent, employee, trustee, consultant, advisor, or in any
other relationship or capacity; or



D.  
solicit, interfere with, or endeavor to entice away from the Company, any of its
customers, strategic partners, or sources of supply.



 
Nothing in this Employment Agreement shall preclude Employee from taking
employment in the banking or related financial services industries nor from
investing his personal assets in the securities or any Competitive Business if
such securities are traded on a national stock exchange or in the
over-the-counter market and if such investment does not result in his
beneficially owning, at any time, more than one percent (1%) of the
publicly-traded equity securities of such Competitive Business.  “Competitive
Business” for purposes of this Employment Agreement shall mean any business or
enterprise which:



a.  
is engaged in the development and/or commercialization of gamma radiation
detection products and/or systems for use in intraoperative detection of cancer,
or



b.  
reasonably understood to be competitive in the relevant market with products
and/or systems described in clause a above, or



c.  
the Company engages in during the Term of this Employment Agreement pursuant to
a determination of the Board of Directors and from which the Company derives a
material amount of revenue or in which the Company has made a material capital
investment.



 
The covenant set forth in this Section 6 shall terminate immediately upon the
substantial completion of the liquidation of assets of the Company or the
termination of the employment of the Employee by the Company without cause or at
the end of the Term of this Employment Agreement.



 
- 5 -

--------------------------------------------------------------------------------

 
 
7.
Arbitration.  Any dispute or controversy arising under or in connection with
this Employment Agreement shall be settled exclusively by arbitration in
Columbus, Ohio, in accordance with the non-union employment arbitration rules of
the American Arbitration Association (“AAA”) then in effect.  If specific
non-union employment dispute rules are not in effect, then AAA commercial
arbitration rules shall govern the dispute.  If the amount claimed exceeds
$100,000, the arbitration shall be before a panel of three
arbitrators.  Judgment may be entered on the arbitrator’s award in any court
having jurisdiction.  The Company shall indemnify the Employee against and hold
him harmless from any attorney’s fees, court costs and other expenses incurred
by the Employee in connection with the preparation, commencement, prosecution,
defense, or enforcement of any arbitration, award, confirmation or judgment in
order to assert or defend any right or obtain any payment under paragraph C of
Section 4 above or under this sentence; without regard to the success of the
Employee or his attorney in any such arbitration or proceeding.



 
8.
Governing Law.  The Employment Agreement shall be governed by and construed in
accordance with the laws of the State of Ohio.



 
9.
Validity.  The invalidity or unenforceability of any provision or provisions of
this Employment Agreement shall not affect the validity or enforceability of any
other provision of the Employment Agreement, which shall remain in full force
and effect.



 
10.
Compliance with Section 409A of the Internal Revenue Code.  If, when the
Employee's employment with the Company terminates, the Employee is a "specified
employee" as defined in Section 409A(a)(1)(B)(i) of the Internal Revenue Code,
and if any payments under this Employment Agreement, including payments under
Section 4, will result in additional tax or interest to the Employee under
Section 409A(a)(1)(B) ("Section 409A Penalties"), then despite any provision of
this Employment Agreement to the contrary, the Employee will not be entitled to
payments until the earliest of (a) the date that is at least six months after
termination of the Employee's employment for reasons other than the Employee's
death, (b) the date of the Employee's death, or (c) any earlier date that does
not result in Section 409A Penalties to the Employee.  As soon as practicable
after the end of the period during which payments are delayed under this
provision, the entire amount of the delayed payments shall be paid to the
Employee in a lump sum.  Additionally, if any provision of this Employment
Agreement would subject the Employee to Section 409A Penalties, the Company will
apply such provision in a manner consistent with Section 409A of the Internal
Revenue Code during any period in which an arrangement is permitted to comply
operationally with Section 409A of the Internal Revenue Code and before a formal
amendment to this Employment Agreement is required.  

 
 
11.
Entire Agreement.  This Employment Agreement constitutes the entire
understanding between the parties with respect to the subject matter hereof,
superseding all negotiations, prior discussions, and preliminary
agreements.  This Employment Agreement may not be amended except in writing
executed by the parties hereto.



 
12.
Effect on Successors of Interest.  This Employment Agreement shall inure to the
benefit of and be binding upon heirs, administrators, executors, successors and
assigns of each of the parties hereto.  Notwithstanding the above, the Employee
recognizes and agrees that his obligation under this Employment Agreement may
not be assigned without the consent of the Company.



 
 
- 6 -

--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Employment Agreement as of the date first written above.

 

 NEOPROBE CORPORATION





By:     /s/ David C. Bupp
   David C. Bupp, President and CEO
EMPLOYEE




/s/ Frederick O. Cope
Frederick O. Cope

 
 
 
- 7 -

--------------------------------------------------------------------------------

 
Exhibit A






February 4, 2009 – February 27, 2009 – employed by OSU
Member – Emory University Scientific Advisory Board
Ad Hoc Member – FDA Scientific Advisory Panel
Part owner – Clue Genomics (50%)
Part owner – Theractics (20%)
Member – Board of Scientific Counselors, Premier Micronutrient




NEOP ___________

Fred Cope ________

 
- 8 -

--------------------------------------------------------------------------------

 
 